

116 HR 6300 IH: Advocating for Older Americans During Coronavirus Crisis Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6300IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Ms. Bonamici (for herself and Mr. Wright) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide that under the Older Americans Act of 1965 the State Long-Term Care Ombudsman shall have continuing direct access (or other access through the use of technology) to residents of long-term care facilities to provide services during any portion of the COVID-19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) that occurs in fiscal year 2020.1.Short titleThis Act may be cited as the Advocating for Older Americans During Coronavirus Crisis Act of 2020.2.Access of the State Long-Term Care Ombudsman to residents of long-term care facilities during the COVID-19 public health emergency in fiscal year 2020During any portion of the COVID-19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) that occurs in the period beginning on the date of the enactment of this Act and ending on September 31, 2020, the State Long-Term Care Ombudsman shall have continuing direct access (or other access through the use of technology to the greatest extent practicable) to residents of long-term care facilities to provide the services described in section 712(a)(3)(B) of the Older Americans Act of 1965 (42 U.S.C. 3058h(a)(3)(B)).